Title: II. Notes and Calculations by Jefferson, [November? 1783]
From: Jefferson, Thomas
To: 


          
            [Nov.? 1783]
           1. It requires 9. states to appropriate money, and only 7 to adjourn. There cannot therefore be buildings erected at Georgetown without the concurrence of 9 states, a number [whic]h I fear we shall never obtain. Yet if the buildings were erected, 7 could adjourn us there, and this number is within [hope], but not within certainty.
          Obj. it is then but a speculation by which the state may throw away 15000 Dollars.
          Answ. True, but this is the extent of their loss.
          Their possible advantages will be
          
            
              Common toall thestates{1. The firmness and tone which will be given to the federal government by fixing it’s administrationmore nearly central.
            
            
              2. The placing the federal council within reach of the Western states and thereby cementing them to it’s Eastern part.
            
            
              3. Securing the seat of federal government from sudden enterprize without expensive works or establishments.
            
            
              4. Adjacence to two states from the one or the other of which a protection may generally be expected.
            
            
            
              Common toSouthernstates{1. Drawing the federal fleets into the bay of Chesapeak.
            
            
              2. Bringing the federal administration nearer to the Southern states.
            
            
              3. Rendering an attendance in Congress more convenient to Southern members, and by removing obstacles, increase the chances for inducing the best men into the office.
            
            
              Common toVirga. andMaryland{1. Attracting foreigners manufacturers and settlers to the two states of Virga. and Maryland.
            
            
              2. Attracting commerce to them.
            
            
              3. Throwing a very large sum of money annually into circulation which will be divided between them.
            
            
              4. Preferment of their citizens to the federal administration.
            
            
              5. The advantages of a favourable biass in the Executive officers.
            
            
              Peculiar to Virga.{1. The establishment of Alexandria on a par with Baltimore as a secondary place of commerce.
            
            
              2. Leaving Norfolk in possession of all the advantages of a primary emporium.
            
           Add to these that the ⅌100,000 offered by Virginia will never be accepted.
        